UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
MEGAN VILLELLA, Individually and on       :   Civil Action No. 1:15-cv-02106-ER-GWG
Behalf of All Others Similarly Situated,  :   (Consolidated)
                                          :
                              Plaintiff,  :   CLASS ACTION
                                          :
       vs.                                :   LEAD PLAINTIFF’S NOTICE OF MOTION
                                          :   AND UNOPPOSED MOTION FOR
CHEMICAL AND MINING COMPANY OF :              PRELIMINARY APPROVAL OF
CHILE INC., et al.,                       :   SETTLEMENT
                                          :
                              Defendants.
                                          :
                                          x




4811-7536-3796.v1
         TO:        ALL PARTIES AND THEIR ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that on December 18, 2020, at 10:00 a.m. (EST), or as soon

thereafter as counsel may be heard, upon the accompanying memorandum of law, the Stipulation of

Settlement with exhibits, and all prior pleadings and proceedings had herein, Lead Plaintiff The

Council of the Borough of South Tyneside Acting in its Capacity as the Administering Authority of

the Tyne and Wear Pension Fund, by and through its attorneys, will move this Court, before the

Honorable Edgardo Ramos, United States District Judge for the Southern District of New York, for

entry of the [Proposed] Order Preliminarily Approving Settlement and Providing for Notice, agreed

upon by all parties: (1) granting preliminary approval of the proposed settlement; (2) approving the

form and manner of notice of the proposed settlement to the Class; and (3) setting a hearing date for

final approval thereof, and a schedule for various deadlines relevant thereto. Defendants do not

oppose the motion.

DATED: December 11, 2020                      ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              AELISH M. BAIG
                                              MATTHEW S. MELAMED
                                              ARMEN ZOHRABIAN
                                              JOHN H. GEORGE


                                                                /s/ Aelish M. Baig
                                                                AELISH M. BAIG

                                              Post Montgomery Center
                                              One Montgomery Street, Suite 1800
                                              San Francisco, CA 94104
                                              Telephone: 415/288-4545
                                              415/288-4534 (fax)
                                              aelishb@rgrdlaw.com
                                              mmelamed@rgrdlaw.com
                                              azohrabian@rgrdlaw.com
                                              jgeorge@rgrdlaw.com


                                                -1-
4811-7536-3796.v1
                    ROBBINS GELLER RUDMAN
                      & DOWD LLP
                    SAMUEL H. RUDMAN
                    58 South Service Road, Suite 200
                    Melville, NY 11747
                    Telephone: 631/367-7100
                    631/367-1173 (fax)
                    srudman@rgrdlaw.com

                    ROBBINS GELLER RUDMAN
                      & DOWD LLP
                    DANIEL S. DROSMAN
                    ELLEN GUSIKOFF STEWART
                    655 West Broadway, Suite 1900
                    San Diego, CA 92101
                    Telephone: 619/231-1058
                    619/231-7423 (fax)
                    ddrosman@rgrdlaw.com
                    elleng@rgrdlaw.com

                    ROBBINS GELLER RUDMAN
                      & DOWD LLP
                    SABRINA E. TIRABASSI
                    120 East Palmetto Park Road, Suite 500
                    Boca Raton, FL 33432
                    Telephone: 561/750-3000
                    561/750-3364 (fax)
                    stirabassi@rgrdlaw.com

                    Lead Counsel for Lead Plaintiff




                     -2-
4811-7536-3796.v1
                               CERTIFICATE OF SERVICE

       I Aelish M. Baig, hereby certify that on December 11, 2020, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice.

                                                               /s/ Aelish M. Baig
                                                               AELISH M. BAIG
